UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2183


MIGUEL ANGEL LOPEZ-FERRUFINO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 26, 2015                 Decided:   April 20, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, Arlington, Virginia,
for Petitioner.    Joyce R. Branda, Acting Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Robbin K. Blaya,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Miguel Lopez-Ferrufino, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing       his   appeal     from       the    immigration

judge’s denial of his requests for withholding of removal and

protection     under      the   Convention       Against        Torture.         For     the

reasons discussed below, we dismiss the petition for review.

       Pursuant      to   8   U.S.C.   §    1252(a)(2)(C)             (2012),    we     lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2012), to review the final order of removal of an alien who is

removable      for    having    been     convicted        of        certain     enumerated

crimes, including a controlled substance offense under 8 U.S.C.

§ 1227(a)(2)(B)(i) (2012).               Under § 1252(a)(2)(C), we retain

jurisdiction “to review factual determinations that trigger the

jurisdiction-stripping          provision,         such        as     whether     [Lopez-

Ferrufino] [i]s an alien and whether []he has been convicted of

a [controlled substance offense].”                  Ramtulla v. Ashcroft, 301
F.3d 202,   203    (4th    Cir.   2002).        Once    we       confirm     these    two

factual    determinations,       then,     under    8     U.S.C.       § 1252(a)(2)(C),

(D), we can only consider “constitutional claims or questions of

law.”     § 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 527

(4th Cir. 2012).

       Because    Lopez-Ferrufino          conceded     before         the    immigration

judge that he is a native and citizen of Honduras and that he is

                                           2
removable pursuant to 8 U.S.C. § 1227(a)(2)(B)(i), as an alien

who, at any time after admission, was convicted of a controlled

substance       violation,     other   than    a     single    offense    involving

possession for one’s own use of 30 grams or less of marijuana,

we find that § 1252(a)(2)(C) divests us of jurisdiction over the

petition for review. *           We therefore dismiss the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented       in   the    materials

before    the    court   and    argument     would    not     aid   the   decisional

process.

                                                               PETITION DISMISSED




     *
       Lopez-Ferrufino does not raise any colorable questions of
law or constitutional issues that would fall within the
exception set forth in § 1252(a)(2)(D).



                                         3